Citation Nr: 1828043	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-34 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Esq.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1997 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The November 2012 rating decision denied service connection for PTSD.  However, a review of the record indicates that the Veteran has also reported and received treatment for other psychiatric disorders, including depression and anxiety, and reports the onset of such conditions during service.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for a psychiatric disorder, to include depression, anxiety and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends her psychiatric disorders had their onset during, or are otherwise related to, service.  She claims her PTSD is related to in-service military sexual trauma (MST).  In a July 2012 statement, the Veteran indicated she was performing an inspection and inventory control in service when she was sexually assaulted by another service member.  She stated that she did not recall his name but that he was a senior airman and after he left the base, she told her husband at that time about the incident, as well as her commander.  She indicated her husband attempted suicide thereafter, and he and the Veteran were divorced shortly after her service.  She noted that after the assault, she had an annual physical and requested that the physician run a complete sexually transmitted disease panel.  She stated she also lost about ten pounds.  The Board notes the Veteran has also contended that other diagnosed psychiatric disorders occurred as a result of her service, including depression and anxiety.

The Veteran's service treatment records contain no indication of a sexual assault, including no complaints or records related to the incident.  However, there were service records showing significant stress and psychiatric treatment, which ultimately led to the Veteran being discharged due to an indicated personality disorder.  In a March 1999 service record the Veteran reported considerable stress at work and/or home.  In August 2000, she underwent a mental health evaluation in which the examiner indicated she exhibited a pattern of emotional instability, poor judgment and marital problems.  The examiner noted the Veteran was admitted during her service into an inpatient psychiatric unit, in September 2000, as she thought she might hurt herself or someone else.  The August 2000 examiner diagnosed her with adjustment disorder with anxiety and depression, overlying a pre-existing personality disorder with borderline and dependent features.  The examiner indicated the above listed conditions were considered chronic and severe, significantly interfering with her ability to function in a military environment.  The Veteran was also divorced shortly after service, in January 2002.

The Veteran was afforded an October 2012 VA examination in which the examiner diagnosed her with major depressive disorder and anxiety disorder not otherwise specified (NOS).  He indicated the Veteran's psychiatric disorders are not related to her in-service mental health treatment from September 2000.  He stated there is no credible supporting evidence that the Veteran's claimed MST occurred.  He noted the Veteran received psychiatric treatment in service for adjustment issues due to problems in her marriage and did not seek any mental health treatment for years after service, until 2012.  Further, he stated the 2005 VA examination showed no mental health disorder.

The Veteran was then afforded an October 2014 VA examination in which the examiner diagnosed her with PTSD.  He stated it would be unlikely that an individual, whose dysfunction was solely due to a personality disorder, would function effectively for a number of years and then suddenly fail to fulfill major requirements of her military service.  He further indicated it is more likely that a stressor would be the cause, and therefore, the adjustment disorder would be the primary source of her dysfunction prior to her discharge from service.

The Board finds that a remand is warranted to provide the Veteran with an additional VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The Board notes that while the Veteran's claimed in-service personal assault has not been corroborated, there is some indication of behavioral changes and marital problems during the end of her service, as well as ongoing complaints of stress.  Additionally, the Board notes the October 2012 VA examiner provided a negative nexus opinion for the diagnosed depression and anxiety disorders.  Conversely, the October 2014 examiner diagnosed PTSD, although his conclusions were not clearly indicated.  He merely stated a reported stressor would be the most likely cause of the Veteran's military problems.  Therefore, an additional examination and opinion are necessary to resolve any conflict that might exist between the medical evidence of record, and to determine if any currently diagnosed psychiatric disorder is related to or had its onset during the Veteran's military service.

Given that a remand is necessary, the Veteran will be asked again to submit any information to corroborate the claimed in-service sexual assault.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to submit any information which may corroborate the sexual/personal assault that she states occurred while in service.  Inform her that helpful information would include, but is not limited to, statements from family members, including her ex-husband, roommates, fellow service members, or clergy, who noticed behavioral changes after the reported rape.  Inform her behavioral changes may include but are not limited to, a request for transfer to another military duty assignment, deterioration in work performance, substance abuse, panic attacks or anxiety without an identifiable cause, or unexplained economic or social behavior.

2. After the above development, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by examiner.

Any necessary testing should be conducted.  The examiner is to specify all psychiatric disorders present, to include major depressive disorder, anxiety and PTSD.  

For PTSD, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to a stressor from the Veteran's service.  In doing so, he or she should provide an opinion as to whether the evidence indicates that the reported sexual/personal assault occurred during service.

For any diagnosed psychiatric disorder other than PTSD, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed psychiatric disorder had its onset during, or is otherwise causally related, to service.

The Veteran's relevant service treatment records should be addressed, including the October 2000 mental health record, as well as the prior VA examination reports.  A complete rationale should be provided for any opinions reached.

3. Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


